DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is being considered by the examiner.

Drawings
The drawings were received on 12/12/2019.  These drawings are accepted.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art fails to teach or suggest, “a cascaded multi-stage GOA circuit sharing unit, wherein each stage GOA circuit sharing unit comprises a feedback module, a pull-up control module, a pull-up module, a bootstrap capacitor module, a first pull-down maintenance module, a second pull-down maintenance module, a first pull-down module, and a second pull-down module; 
wherein the pull-up control module, the bootstrap capacitor module, the pull-up module, the first and second pull-down maintaining modules, and the first and second pull-down modules are all electrically connected to a first node Q, and the feedback module is electrically connected to a second node N; 
wherein in the GOA circuit, each two-stage GOA circuit shares a first-stage GOA circuit; 
wherein let M and n be positive integers, except for first-stage and second-stage GOA circuit sharing units, in a nth stage GOA circuit sharing unit: 

the pull-up control module is connected to a Mth clock signal CK(M) and a n-2th stage signal Cout(n-2) outputted by a former two-stage n-2th stage GOA circuit sharing unit, and the n-2th stage signal Cout(n-2) is used to charge the first node Q; 
the first pull-down module is connected to at least n+3th and n+4th stage signals (Cout(n+3) and Cout(n+4)) outputted by a latter three-stage n+3th stage GOA circuit sharing unit and a latter four-stage n+4th stage GOA circuit sharing unit and a first negative potential (VGL1), and the second pull-down module is connected to at least the n+4th stage signal Cout(n+4) outputted by the latter four-stage n+4th stage GOA circuit sharing unit and a second negative potential (VGL2); 
the first pull-down maintenance module is connected to at least the first negative potential (VGL1), a high potential (VGH), and a third node QB, and the second pull-down maintenance module is connected to at least the third node QB; 
the feedback module is connected to at least the M+2th and M+3th clock signals CK(M+2) and CK(M+3) and the nth and n+1th stage signals (Cout(n) and Cout(n+1));
wherein except for first-stage and second-stage GOA circuit sharing units, in the nth stage GOA circuit sharing unit: 
the pull-up control module comprises an eleventh thin film transistor, a gate of the eleventh thin film transistor is connected to the n-2th stage signal Cout(n-2) outputted by the former two-stage n-2th stage GOA circuit sharing unit, a source thereof is connected to the Mth clock signal CK(M), and a drain thereof is electrically connected to the second node N; and 
a twelfth thin film transistor, a gate of the twelfth thin film transistor is connected to the n-2th stage signal Cout(n-2) outputted by the former two-stage n-2th stage GOA circuit sharing unit, a source thereof is electrically connected to the second node N, and a drain thereof is electrically connected to the first node Q; 
wherein the pull-up module comprises:

a twenty-second thin film transistor, a gate of the twenty-second thin film transistor is electrically connected to the first node Q, a source thereof is connected to the M+2th clock signal CK(M+2), and a drain thereof is electrically connected the nth scanning signal G(n); 
a twenty-third thin film transistor, a gate of the twenty-third thin film transistor is electrically connected to the first node Q, a source thereof is connected to the M+3th clock signal CK(M+3), and a drain thereof is electrically connected to the n+1th stage signal Cout(n+1) outputted by the latter one-stage n+1th stage GOA circuit sharing unit; and 
a twenty-fourth thin film transistor, a gate of the twenty-fourth thin film transistor is electrically connected to the first node Q, a source thereof is connected to the M+2th clock signal CK(M+2), and a drain thereof is electrically connected to the nth stage signal Cout(n)”, as claimed. 
As to claim 9, the prior art fails to teach or suggest, “a cascaded multi-stage GOA circuit sharing unit, wherein each stage GOA circuit sharing unit comprises a feedback module, a pull-up control module, a pull-up module, a bootstrap capacitor module, a first pull-down maintenance module, a second pull-down maintenance module, a first pull-down module, and a second pull-down module; 
wherein the pull-up control module, the bootstrap capacitor module, the pull-up module, the first and second pull-down maintaining modules, and the first and second pull-down modules are all electrically connected to a first node Q, and the feedback module is electrically connected to a second node N; 
wherein in the GOA circuit, each two-stage GOA circuit shares a first-stage GOA circuit; 
wherein let M and n be positive integers, except for first-stage and second-stage GOA circuit sharing units, in a nth stage GOA circuit sharing unit:
the pull-up module is connected to M+2th and M+3th clock signals CK(M+2) and CK(M+3), and uses the M+2th and M+3th clock signals CK(M+2) and CK(M+3) to output nth and n+1th stage signals (Cout(n) and Cout(n+1)) and nth and n+1th scanning signals (G (n) and G(n+1)); 

the first pull-down module is connected to at least n+3th and n+4th stage signals (Cout(n+3) and Cout(n+4)) outputted by a latter three-stage n+3th stage GOA circuit sharing unit and a latter four-stage n+4th stage GOA circuit sharing unit and a first negative potential (VGL1), and the second pull-down module is connected to at least the n+4th stage signal Cout(n+4) outputted by the latter four-stage n+4th stage GOA circuit sharing unit and a second negative potential (VGL2);
the first pull-down maintenance module is connected to at least the first negative potential (VGL1), a high potential (VGH), and a third node QB, and the second pull-down maintenance module is connected to at least the third node QB; 
the feedback module is connected to at least the M+2th and M+3th clock signals CK(M+2) and CK(M+3) and the nth and n+1th stage signals (Cout(n) and Cout(n+1))”, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xue et al. 		(US 20190066596).
Han et al. 		(US 20160064098).
Xue 			(US 20200357341).
Feng 			(US 20200027516).
Li et al. 			(US 20170039950).
Cao et al. 		(US 20160042693).
Cao et al. 		(US 20160019840).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694